DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Large et al (US 2012/0127084; hereinafter Large), in view of Dunn et al (US 2010/0253613; hereinafter Dunn).
•	Regarding claim 1, Large discloses an electronic device for optical fingerprint detection (figures 1 and 4-6), comprising:
a liquid crystal cell (element 102 in figures 1 and 4-6 and ¶ 14);
a diffuser layer disposed on the liquid crystal cell (element 130 in figures 1 and 4-6 and ¶s 21 and 57); and
an optical sensor array (element 104 in figure 1 and ¶ 13);
wherein the diffuser layer is attached to the liquid crystal cell (note the relationship between  elements 102 and 130 in at least figure 1).
However, Large fails to disclose the additional details of the optical sensor array.
	In the same field of endeavor, Dunn discloses an electronic device for optical detection (figure 3), comprising:
a liquid crystal cell (element 40 in figure 3 and ¶ 27);
a diffuser layer disposed on the liquid crystal cell (element 35 in figure 3 and ¶ 27); and
an optical sensor array disposed between the diffuser layer and the liquid crystal cell (element 50 in figure 3 and ¶ 27).
Dunn, for the purpose of detecting and measuring incident light (¶ 27).
•	Regarding claims 2-9, 13, and 17-20, Large, in view of Dunn, discloses everything claimed, as applied to claim 1.  Additionally, Large discloses where:
Claim 2:	the electronic device further comprises a backlight unit disposed adjacent to the diffuser layer (element 131 in figure 1 and ¶ 22).
Claim 3:	a haze value of the diffuser layer is greater than 50% (at least suggested by ¶ 21).
Claim 4:	the haze value of the diffuser layer is less than 90% (at least suggested by ¶ 21).
Claim 5:	the diffuser layer comprises a polymer dispersed liquid crystal layer (¶ 21).
Claim 6:	the electronic device further comprises a control unit for controlling a haze value of the diffuser layer (inherent in ¶ 21).
Claim 7:	the haze value is greater than 50% when the electronic device is in a fingerprint detection mode (at least suggested by ¶s 55 and 56).
Claim 8:	the control unit: 
	controls a first portion of the diffuser layer to have a first haze value (¶s 21, 55, and 56), and 
	controls a second portion of the diffuser layer to have a second haze value (¶s 21, 55, and 56), and 
	the second haze value is greater than the first haze value (¶s 55 and 56).
Claim 9:	the second haze value is greater than 50% when the electronic device is in a fingerprint detection mode (at least suggested by ¶s 55 and 56).
Claim 13:	the electronic device further comprises an air gap disposed between the backlight unit and the diffuser layer (at least suggested by the arrangement of elements 130 and 131 in figures 1 and 4-6, in view of element 500 in figure 5 and ¶ 48).
Claim 17:	the diffuser layer comprises a material which is dispersed in the diffuser layer to change a haze value of the diffuser layer (¶s 21 and 67).
element 904 in figure 9 and ¶ 63).
Claim 19:	the indent layer has an indented surface (element 904 in figure 9 and ¶ 63).
Claim 20:	the control unit is configured to regionally control the haze value of the diffuser layer (¶ 21).

Claims 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Large, in view of Dunn, and further in view of Bae et al (US 2016/0266695; hereinafter Bae).
•	Regarding claims 10, 12, 14, and 16, Large, in view of Dunn, discloses everything claimed, as applied to claim 1.  However, Large, in view of Dunn, fails to disclose the additional details of the electronic device and the liquid crystal cell.
	In the same field of endeavor, Bae discloses where:
Claim 10:	the liquid crystal cell comprises: 
	a first substrate (element 210 in figures 11 and 12 and ¶ 92), 
	a second substrate (element 250 in figures 11 and 12 and ¶ 92), 
	a liquid crystal layer sealed between the first substrate and the second substrate (element 230 in figures 11 and 12 and ¶ 92), and 
	the optical sensor array is disposed between the first substrate and the second substrate (note the particular arrangement of elements 210, 230, 240, 243, and 250 in figures 11, 12, and 15 and ¶s 110 and 111). 
Claim 12:	the electronic device further comprises: 
	a protection layer (element 130 in figures 3 and 17 and ¶s 77 and 116), 
	the optical sensor array is disposed between the protection layer and the liquid crystal cell (inherent in the apparatus of figure 15 and 17; where element 130 is shown to be the topmost/outermost layer).
Claim 14:	the optical sensor array forms an in-cell optical sensor structure (at least suggested by ¶ 120).

Claim 16:	the electronic device further comprises: 
element “TFT” in figures 22-24 and ¶s 145-55), and 
	a plurality of optical sensors (element “Photo sensor” in figures 22-24 and ¶s 145-155), and 
	the plurality of thin film transistors and the plurality of optical sensors are in a same layer in the liquid crystal cell (note the relationship between elements “Photo sensor” and “TFT” in figures 22-24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Large, as modified by Dunn, according to the teachings of Bae, for the purpose of detecting fingerprints with no degradation in display performance (¶ 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Large, in view of Dunn, and further in view of Evans et al (US 2017/0124372; hereinafter Evans).
	Regarding claim 15, Large, in view of Dunn, discloses everything claimed, as applied to claim 1.  However, Large, in view of Dunn, fails to disclose where the electronic device further comprises an optical sensor array to form an out-cell optical sensor structure.
	In the same field of endeavor, Evans discloses where the electronic device further comprises an optical sensor array to form an out-cell optical sensor structure (element 518 in figure 5 and ¶ 43, in view of ¶ 41).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Large, as modified by Dunn, according to the teachings of Evans, for the purpose of increasing the total viewable area of a display assembly (¶s 6 and 43).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/16/2021